  Case
Form     20-18807 Doc
     G5 (20200113_bko)      78 Filed 01/13/21 Entered 01/14/21 06:38:04           Desc Main
                                 Document     Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                     )         Case Number: 20-18807
                                           )
DARRYL F. SKRINE, JR.,                     )              Chapter:
                                           )
                                           )                        Honorable Janet S. Baer
                                           )
               Debtor(s)                   )
   ORDER GRANTING MOTION OF SOUTH RIVER CAPITAL, LLC TO EXTEND TIME FOR
  FILING COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT PURSUANT TO 11
 U.S.C. § 523 AND/OR COMPLAINT OBJECTING TO DISCHARGE PURSUANT TO 11 U.S.C. §
                                                 727
       This matter coming to be heard on South River Capital, LLC's Motion to Extend Time for Filing
Complaint to Determine Dischargeability of Debtor Pursuant to 11 U.S.C. § 523 and/or Complaint
Objecting to Discharge Pursuant to 11 U.S.C. § 727 (the “Motion”); due and proper notice of the
Motion having been provided; and there being good cause to grant the relief requested therein; IT IS
HEREBY ORDERED:

   1.    The Motion is granted, as provided herein.

  2. The deadline for South River Capital, LLC to file a complaint objecting to the
Debtor’s discharge and/or challenging the dischargeability of debts owed by the Debtor to South River
Capital, LLC is hereby extended to March 22, 2021.




                                                        Enter:


                                                                 Honorable Janet S. Baer
Dated: January 13, 2021                                          United States Bankruptcy Judge

Prepared by:
Jerry L. Switzer, Jr. (ARDC #6210229)
POLSINELLI PC
150 N. Riverside Plaza, Suite 3000
Chicago, Illinois 60606
(312) 819-1900 – Telephone
(312) 819-1910 – Facsimile
jswitzer@polsinelli.com
